Citation Nr: 1412380	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-36 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for irritable bowel syndrome (IBS), residuals of a gastrointestinal disorder, in excess of 10 percent prior to February 26, 2013, and in excess of 30 percent on and after February 26, 2013.

2.  Entitlement to a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to June 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Appeals Management Center (AMC), which granted service connection for IBS, residual of a gastrointestinal disorder, and assigned a 10 percent disability rating effective November 24, 2004.  In August 2013, a Decision Review Officer (DRO) granted a higher disability rating of 30 percent for IBS, and effectuated the award as of February 26, 2013, thus creating a "staged" initial rating.  This matter also came before the Board on appeal from a January 2007 rating decision of the RO in Houston, Texas, which denied a temporary total disability rating based on surgical treatment necessitating convalescence.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected IBS, residuals of a gastrointestinal disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings; therefore, the Board has framed the issue as entitlement to a higher initial disability rating for IBS, residuals of a gastrointestinal disorder, in excess of 10 percent prior to February 26, 2013, and in excess of 30 percent on and after February 26, 2013.


FINDINGS OF FACT

1.  At the December 2013 Travel Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal on the issue of entitlement to a higher initial disability rating for IBS, residuals of a gastrointestinal disorder, both verbally and in writing.

2.  The Veteran was service connected for IBS, residuals of a gastrointestinal disorder, at the time of the July 18, 2006 gastrointestinal surgery.

3.  After the July 18, 2006 gastrointestinal surgery, the Veteran was not cleared to return to full-time unrestricted work until August 28, 2006, over one month post-surgery.

4.  The Veteran's service-connected IBS, residuals of a gastrointestinal disorder, and non-service-connected diverticulitis share undifferentiated symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating for IBS, residuals of a gastrointestinal disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.204 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 have been met from July 18, 2006 to August 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.30, 4.114, Diagnostic Codes 7319, 7327 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the December 2013 Board personal hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board, both on the record and in writing, that he wished to withdraw the issue of entitlement to a higher initial disability rating for IBS, residuals of a gastrointestinal disorder.

As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a higher initial disability rating for IBS, residuals of a gastrointestinal disorder, and it is dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a temporary total disability rating (for IBS, residuals of a gastrointestinal disorder), based on surgical treatment necessitating convalescence under the provisions of 
38 C.F.R. § 4.30.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.


Temporary Total Disability Rating for IBS

The Veteran has requested a temporary total disability rating based on July 18, 2006 gastrointestinal surgical treatment, which he contends was necessitated by his service-connected IBS.  

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran was service connected for IBS, residual of a gastrointestinal disorder, in December 2005.  On July 18, 2006, the Veteran underwent a laparoscopic sigmoid colectomy with primary anastomosis surgical procedure (resection of the large intestine).  The preoperative diagnosis, which did not change postoperatively, was sigmoid diverticulosis with multiple bouts of diverticulitis.  After discharge from the hospital, the Veteran was not cleared to return to full-time unrestricted work until August 28, 2006, over one month post-surgery. 

The Board notes that an August 2007 Board decision, which was not appealed and became final, denied service connection for diverticulitis.  Both IBS and diverticulitis affect the gastrointestinal system.  When it is not possible to separate the effects of a service-connected condition from any non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the instant matter, the Board is unable to adequately separate the symptomatology of the service-connected IBS from that of the non-service-connected diverticulitis so as to ascribe the need for the July 2006 surgical procedure and subsequent convalescence wholly or primarily to the non-service-connected diverticulitis/diverticulosis.  

At the December 2013 Travel Board hearing, the Veteran credibly testified that symptoms of both his service-connected IBS and non-service-connected diverticulitis included painful bowel movements, cramping, gas, and a fluctuation between immense diarrhea and constipation.  The report of a November 2004 VA examination conveyed that the Veteran was suffering from recurrent diarrhea, occasional constipation, and severe pain in the lower right quadrant.  At the conclusion of the examination, the Veteran was diagnosed with both diverticulitis and IBS.  The report of a February 2013 VA examination noted alternating diarrhea and constipation, abdominal bloating, frequent bowel disturbance with abdominal distress, and mild abdominal tenderness.

A VA treatment record dated December 2003 reported that the Veteran had been suffering from right lower quadrant abdominal pain which was thought to be diverticulitis.  Upon examination, the etiology of the abdominal pain was found to be uncertain, and the examiner noted that it was not strongly consistent with diverticulitis.  In May 2006, the Veteran informed a VA examiner that he was suffering from right lower quadrant abdominal pain which he thought was the beginning of a diverticulitis flare-up.  Two months later, in July 2006, the Veteran underwent the surgical procedure at issue.  

The Board finds it particularly relevant that, although the Veteran believed his abdominal pain was due to his diverticulitis, two years earlier the abdominal pain was not found to be consistent with diverticulitis.  While the July 2006 surgical procedure did reveal a flare-up of diverticulitis, prior to the procedure and based on the observable symptomatology, the possibility existed that the doctors would have discovered that the Veteran's symptomatology was related to his service-connected IBS or another gastrointestinal disorder.  

The Board notes that under 38 C.F.R. § 4.114, Diagnostic Code 7327, depending on the symptomatology, diverticulitis may be rated under Diagnostic Code 7319 for irritable colon syndrome, the same Diagnostic Code as IBS.  Diagnostic Code 7319 assigns a noncompensable rating for mild symptoms including disturbances of bowel function with occasional episodes of abdominal distress, a 10 percent rating for moderate symptoms including frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating for severe symptoms including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.  The Veteran is currently rated at 30 percent, the maximum evaluation, for the service-connected IBS, which shares the same symptomatology with his non-service-connected diverticulitis.

The Veteran underwent intestinal resection surgery on July 18, 2006, which necessitated at least one month of convalescence.  The Veteran's service-connected IBS and non-service-connected diverticulitis share undifferentiated symptomatology including alternating diarrhea and constipation, and abdominal bloating and pain.  IBS and diverticulitis share the same diagnostic criteria under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Further, while the preoperative diagnosis for the July 2006 surgery was sigmoid diverticulosis with multiple bouts of diverticulitis, VA medical records prior to the date of surgery indicate that the operative procedure could have revealed additional problems related to the Veteran's IBS or another gastrointestinal disorder.  In light of foregoing, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a temporary total disability evaluation under 38 C.F.R. § 4.30 for the July 18, 2006 surgical procedure to August 31, 2006.

At the December 2013 Travel Board hearing, the Veteran and his representative discussed with the undersigned Veterans Law Judge the possibility of raising the issue of clear and unmistakable error concerning the October 2002 RO denial of his claim for service connection for diverticulitis under 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).  The Board notes that raising such a question would be inappropriate in the instant matter as the denial of service connection for diverticulitis was appealed and subsequently denied in a Board decision dated August 2007.  As the Veteran has not specifically raised the issue of clear and unmistakable error concerning the August 2007 Board decision, it need not be considered at this time.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).

Further, the Board notes that nothing in this decision should be taken as a finding that the Veteran is entitled to service connection for diverticulitis or that the Board committed error in its August 2007 decision denying service connection for diverticulitis.  In this decision, the Board merely finds that, resolving reasonable doubt in favor of the Veteran, the symptomatology of the service-connected IBS and non-service-connected diverticulitis overlap and are undifferentiated to the point of warranting a grant of the request for a temporary total disability evaluation under 38 C.F.R. § 4.30 for the July 18, 2006 surgical procedure which related to the intestinal problems.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for a higher initial disability rating for IBS, residuals of a gastrointestinal disorder, is dismissed.

A temporary total disability rating based on surgical treatment performed on July 18, 2006 necessitating convalescence under the provisions of 38 C.F.R. § 4.30 from July 18, 2006 to August 31, 2006 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


